Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 1 of 26


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

 CUBIX GLOBAL, INC., a Florida corporation,
 CUBIX LABS (PVT.) LTD., a Pakistani private
 limited company, and SALMAN LAKHANI, a
 Pakistani individual
                                                         Case No. 19-cv-63171-RS
        Plaintiffs

 vs.

 RICHARD MESSIER, CUBIX, INC., and RICH
 THOMAS LLC,

        Defendants.




       DEFENDANT RICHARD MESSIER AND DEFENDANT CUBIX, INC.’S JOINT
         MOTION TO DISMISS AND SUPPORTING MEMORANDUM OF LAW
        Pursuant to Federal Rules of Civil Procedure 12(b)(2), 12(b)(3), and 12(b)(6), Defendants
 Cubix, Inc. (“CubixUSA”) and Richard Messier (“Messier”) file this joint motion to dismiss the
 Complaint (ECF No. 001) (“Complaint”) of Plaintiffs Cubix Global, Inc. (“Cubix Florida”), Cubix
 Labs (Pvt.) LTD. (“CubixPak”), and Salman Lakhani (“Lakhani”) (collectively, “Plaintiffs”) for
 the following reasons: (1) this Court lacks personal jurisdiction over CubixUSA and Messier; (2)
 the Southern District of Florida is an improper venue for this case; and (3) even if this Court has
 jurisdiction and venue is proper, the Complaint fails to state claims upon which relief can be
 granted.

                          I.      BACKGROUND OF THE DISPUTE
        CubixUSA is a Wyoming corporation formed and 100% owned by Messier. CubixPak is a
 Pakistani private limited company 100% owned by Lakhani since at least July 7, 2010. Compl. ¶
 8. From approximately August 2017 through August 2019, CubixUSA and CubixPak did business
 together. CubixUSA provided, generally, “app” development services to U.S. companies.
 CubixUSA was well-positioned to provide these services and inspire confidence and security in
 prospective clients by employing native English speakers and having U.S.-based operations.
 CubixUSA executed software development contracts in its own name. CubixUSA, however, did
 not employ software developers and outsourced development to CubixPak in Pakistan. Although


                                                 1
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 2 of 26


 CubixUSA and CubixPak were separate companies, they shared a website and email account
 through the domain www.cubix.co. In late August 2019, a dispute arose between CubixUSA and
 CubixPak regarding fees to be paid for future services to be rendered by CubixPak. For leverage
 in the dispute, CubixPak (a) stopped all ongoing work; (b) withheld all source code for on-going
 projects; (c) removed CubixUSA’s access to email through cubix.co; (d) attempted to redirect
 profitable and large clients of CubixUSA directly to CubixPak; and (e) sowed discontent among
 CubixUSA’s other clients. On August 28, 2019, CubixPak formed Cubix Florida and for all intents
 and purposes is now operating through Cubix Florida.
        CubixUSA owns federal trademark registrations for each of the trademarks at issue in this
 litigation. On November 7, 2019, CubixUSA sent a letter to Lakhani at Cubix Florida demanding
 that Cubix Florida cease and desist from using CubixUSA’s federally registered trademarks.
 Exhibit A. This litigation ensued.
        1.      Facts Relevant to Jurisdiction and Venue
        Messier is the sole owner of Defendant Cubix, Inc. (“CubixUSA”). Declaration of Richard
 Messier In Support of Richard Messier and CubixUSA’s Motion to Dismiss attached as Exhibit
 B (“Messier Decl.”), ¶ 4. CubixUSA is a Wyoming S-corporation, which was formed effective
 August 1, 2017 and maintained its principal office in Washington, D.C. until approximately
 October 2019, when that office closed. Id. At all times material to this suit, CubixUSA has
 conducted business from Washington, D.C. Id.
        Messier is a resident of, and domiciled in, the Commonwealth of Virginia. Id. at ¶ 2.
 Messier lives in Fairfax, Virginia and works for CubixUSA in Washington, D.C. Id. Messier rarely
 travels to Florida for any reason, and last traveled to Florida on or about October 18-20, 2016 on
 behalf of Rich Thomas LLC. At the time, Rich Thomas LLC was doing business with non-party
 Social Cubix, Inc., and Lakhani and Messier went to Florida to pitch Rich Thomas LLC’s
 “eGrocer” product to a potential investor. Id. Messier has never resided in, conducted business in,
 or developed significant contacts with Florida; does not own real property or other property in
 Florida; has not leased any real property or other property in Florida; has not registered any
 vehicles in Florida; does not have any bank accounts in Florida; does not pay taxes in Florida; and
 is not registered with any of Florida’s state agencies. Id. at ¶ 3. Other than his attorneys retained
 for the instant matter, Messier does not presently have, and has never had, any contracts or
 agreements with any person or company in Florida. Id. Communications between Messier and
 Lakhani regarding the matters at issue in this suit have primarily been conducted via email or
 Skype while Messier was in Virginia and/or Washington, D.C. and Lakhani was in Pakistan.
                                                  2
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 3 of 26


        CubixUSA is not registered to do business in Florida, does not advertise or solicit business
 in Florida, has not sent employees on business trips to Florida, has no offices, facilities, or
 employees or contractors in Florida, does not own real property or other property in Florida, does
 not have a phone number or mailing address in Florida, does not pay taxes in Florida, and does not
 have any bank accounts in Florida. Id. at ¶ 5. During 2018 and 2019, Cubix USA generated
 approximately $2,805,492 in gross revenues. Id. Just $35,700 of those $2,805,492 in gross
 revenues were generated under the CUBIX brand from just two clients having Florida addresses
 neither of which were in the Southern District. Id. CubixUSA did not reach into or target Florida
 to gain the business of these two clients nor did CubixUSA visit Florida to perform the services
 on behalf of these two clients. Id. The contracts with these two clients specify a “choice of law”
 and venue in Maryland and Virginia – not Florida. Id. CubixUSA opened and maintains all of its
 accounts with Bank of America in Washington, D.C. Id. at ¶ 6. CubixUSA does business with a
 Virginia-based accountant and Virginia-based business law firm. Id. at ¶ 6.
        CubixUSA is the sole owner of the trademarks at issue in this litigation. Id. at ¶ 8.
 CubixUSA accepted an assignment of certain rights to the trademark CUBIX from Cubix Labs
 LLC (a Delaware non-party) in Washington, D.C., not Florida. Id. at ¶ 7. CubixUSA has never
 targeted Florida with its trademarks and certainly not after August 2019. Id. at ¶ 8.
        2.      Plaintiffs’ Allegations
        The salient events alleged to support Plaintiffs’ claims appear to include (a) Defendant
 Messier’s registration of a Wyoming business entity for CubixUSA; (b) subsequent business
 conducted by Messier and CubixUSA, including the use of the domain names cubixusa.com and
 cubixdc.com; (c) alleged conversion of funds in CubixUSA’s bank account(s) controlled by
 Messier; alleged conversion of intellectual property rights and registration of trademarks with the
 USPTO in Virginia; and (d) alleged false statements by Messier to Lakhani, to a customer in Texas,
 and on the website LinkedIn. See id. at ¶¶ 1-4, 49, 55-59, 62-66, 69, 81.
        The Complaint admits that on May 18, 2018, legacy rights in the mark “CUBIX” were
 assigned to CubixUSA pursuant to an “Assignment of Trademark” signed by Plaintiff Lakhani
 himself. Compl. ¶ 26. See also Exhibit C. The Complaint further acknowledges that CubixUSA
 filed for registration of the marks CUBIX, LOGO DESIGN GENIUS, and DIRECT MACRO on
 May 14, 2018, with Lakhani’s consent and authorization. Id. ¶¶ 28, 29, 31. The mark CUBIX was
 registered to CubixUSA on the federal principal register on January 1, 2019. Id. ¶ 28. The mark
 LOGO DESIGN GENIUS was registered to CubixUSA on the federal principal register on January
 15, 2019. Id. ¶ 29. The mark DIRECT MACRO was registered to CubixUSA on the federal
                                                  3
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 4 of 26


 principal register on May 7, 2019. Id. ¶ 31. Each of these registrations are valid and subsisting
 and are listed on the Principal Register of the United States Patent and Trademark Office. Cubix
 Florida was formed by Lakhani in August 2019 after these marks were registered. Id. ¶7.
      II. THIS COURT LACKS PERSONAL JURISDICTION OVER CUBIXUSA AND
                                 MESSIER
         Plaintiffs have not alleged sufficient material facts to support the exercise of personal
 jurisdiction over CubixUSA or Messier in Florida under either the long-arm statute or the Due
 Process Clause. In fact, Plaintiffs have failed to make any specific allegations regarding any
 contacts between CubixUSA and Florida at all. For this reason alone, Plaintiffs’ claims against
 CubixUSA must be dismissed. Plaintiffs’ sole arguments for the conferral of jurisdiction over
 Messier arise from alleged discussions between Lakhani and Messier in Florida in 2016, which
 are not actually connected or related to the causes of action asserted. Plaintiffs have wholly failed
 to establish facts sufficient to bring Messier within this Court’s jurisdiction, and for this reason
 alone, Plaintiffs’ claims against Messier must be dismissed as well.

 A.      Legal Standard of Personal Jurisdiction
         A federal court undertakes a two-step inquiry to determine whether personal jurisdiction
 exists. Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1203 (11th Cir. 2015). First, the
 exercise of jurisdiction must be appropriate under the forum state’s long-arm statute. Id. Second,
 the exercise of jurisdiction must comport with the Due Process Clause of the Fourteenth
 Amendment. Id. “A plaintiff seeking the exercise of personal jurisdiction over a nonresident
 defendant bears the initial burden of alleging in the complaint sufficient facts to make out a prima
 facie case of jurisdiction." United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009).
 Where the defendant submits contradictory affidavit evidence to challenge jurisdiction, the
 plaintiff must produce evidence supporting the existence of long-arm jurisdiction. Id.

         Florida’s long-arm statute provides two ways in which a defendant may be subject to the
 jurisdiction of the state’s courts. Id. at 1203-04. First, a defendant is subject to “specific personal
 jurisdiction—that is, jurisdiction over suits that arise out of or relate to a defendant’s contacts with
 Florida”—for conduct specifically enumerated in the statute. Id. at 1204 (citing Fla. Stat. §
 48.193(1)(a)). Second, a defendant is subject to “general personal jurisdiction—that is, jurisdiction
 over any claims against a defendant, whether or not they involve the defendant’s activities in
 Florida—if the defendant engages in ‘substantial and not isolated activity’ in Florida.” Id. (quoting
 Fla. Stat. § 48.193(2)).
         Whether specific or general, the exercise of personal jurisdiction over a defendant must
                                                    4
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 5 of 26


 comport with due process. The touchstone of this analysis is whether the defendant has “certain
 minimum contacts with [the state] such that the maintenance of the suit does not offend traditional
 notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)
 (internal quotation marks omitted). The minimum contacts inquiry focuses on “the relationship
 among the defendant, the forum, and the litigation.” Walden v. Fiore, 571 U.S. 277, 284 (2014)
 (internal quotation marks omitted). This inquiry ensures that a defendant is haled into court in a
 forum state based on the defendant’s own affiliation with the state, rather than the “random,
 fortuitous, or attenuated” contacts it makes by interacting with other persons affiliated with the
 state. Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).
 B.     Neither CubixUSA Nor Messier Are Subject to Specific Jurisdiction Under Florida’s
        Long-Arm Statute
        Specific jurisdiction requires that a plaintiff’s claim must “arise out of or relate to” the
 defendant’s contacts with the forum. Oldfield v. Pueblo De Bahia Lora, S.A., 558 F.3d 1210, 1222
 (11th Cir. 2009) (citing Burger King, 471 U.S. at 472). The Complaint implies specific jurisdiction
 is appropriate by alleging, generally, that long-arm jurisdiction is proper under Fla. Stat.
 48.193(1)(a)(2). See Compl. ¶ 14. The section of the long-arm statute provides that a non-resident
 defendant is subject to personal jurisdiction in Florida “for any cause of action arising from
 committing a tortious act within th[e] state.” Fla. Stat. § 48.193(1)(a)(2).
        For personal jurisdiction to attach under the statute’s “tortious activity” provision, first,
 Plaintiffs must properly state a tort claim against each respective Defendant. Wendt v. Horowitz,
 822 So. 2d 1252, 1260 (Fla. 2002)(“[W]here the threshold question of personal jurisdiction turns
 on whether a tort is committed in Florida, the court necessarily must review the allegations of the
 complaint to determine if a cause of action is stated.”). Second, even if a tort claim is properly
 alleged, Plaintiffs must demonstrate that CubixUSA and Messier each “committed a substantial
 aspect of the alleged tort in Florida,” which can be done by establishing that the alleged activities
 in Florida “w[ere] essential to the success of the tort.” Williams Electric Co. v. Honeywell, Inc.,
 854 F.2d 389, 394 (11th Cir. 1988) (quoting Watts v. Haun, 393 So.2d 54, 56 (Fla. Dist. Ct.
 App.1981)).
        Here, Plaintiffs have failed to allege sufficient facts to establish personal jurisdiction over
 CubixUSA or Messier under the tortious activity provision of the long-arm statute. First, as
 explained in section IV, infra, Plaintiffs have not properly stated claims against CubixUSA and
 Messier for any causes of action, including torts, thus there can be no personal jurisdiction based
 on any tort. Second, in alleging personal jurisdiction, Plaintiffs fail to even identify any alleged

                                                  5
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 6 of 26


 tortious act(s) or activities committed in Florida, let alone any such acts that would provide the
 basis for long-arm jurisdiction over CubixUSA and Messier. See Compl. ¶ 14. The Complaint
 states, in bare and conclusory fashion, that “Defendants have sufficient contacts with Florida and
 with this District, and a substantial part of the events giving rise to Plaintiffs’ claims occurred in
 this District.” Id. However, the only contacts alleged between any of the Defendants and Florida
 are “a series of fateful meetings in Broward County, Florida, between Mr. Lakhani and Defendant
 Messier in 2016, when Defendant Messier began to fraudulently induce Mr. Lakhani to hand over
 control of his business.” Id. No facts are alleged regarding any actions taken by Messier in Florida
 that would be essential to the success of any tort, or to even to connect the 2016 meetings to any
 cause of action.
        The Complaint further alleges that “Cubix Florida is the real owner of the trademarks
 registered to Defendant Cubix Inc., and as a Florida corporation is harmed by those registrations
 and by Defendant Messier’s continued use of the CUBIX mark and ongoing fraudulent
 misrepresentations to the public that he is affiliated with Plaintiffs.” Compl. ¶ 14. None of these
 allegations involving alleged harm to Cubix Florida involve or arise from any activities or tortious
 acts committed by Messier or CubixUSA in Florida–the trademark registration applications were
 filed with the USPTO in Virginia in May of 2018, and Messier and CubixUSA conduct business
 from Washington, D.C. and do not solicit clients in Florida or target business activities in Florida.
 Messier Decl. ¶¶ 4, 5, 9. Moreover, Cubix Florida was not formed until August 2019, and therefore
 could not have been damaged by occurrences or actions taken prior to its legal existence.
        Plaintiffs have not, and cannot, allege that any of their purported causes of action arose
 from tortious acts committed by Messier or CubixUSA in Florida, and accordingly, there is no
 personal jurisdiction over Messier or CubixUSA under Fla. Stat. 48.193(1)(a)(2).
 C.     Neither CubixUSA Nor Messier Are Subject to General Jurisdiction Under Florida’s
        Long-Arm Statute
        The general jurisdiction provision of Florida’s long arm statute provides jurisdiction over
 “a defendant who is engaged in substantial and not isolated activity” within Florida, whether or
 not the claim against the defendant arises from that activity. Fla. Stat. 48.193(2). The reach of the
 general jurisdiction provision of the Florida long-arm statute is coextensive with the limits of the
 Due Process Clause, so the Court need only ascertain whether its exercise of jurisdiction over
 Messier and CubixUSA “would exceed constitutional bounds.” Carmouche v. Tamborlee Mgmt.,
 Inc., 789 F.3d 1201, 1204 (11th Cir. 2015) (quoting Fraser v. Smith, 594 F.3d 842, 846 (11th Cir.
 2010)). The Due Process clause permits personal jurisdiction so long as the nonresident defendant

                                                   6
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 7 of 26


 has certain minimum contacts with the forum such that maintenance of the suit does not offend
 “traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.
 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)). Plaintiffs have failed to
 allege the minimum contacts necessary to support the exercise of general jurisdiction over
 CubixUSA and Messier.
        With respect to CubixUSA, a court may assert general jurisdiction over foreign (sister-state
 or foreign-country) corporations to hear any and all claims against them only when their
 affiliations with the State are so “continuous and systematic” as to render them essentially at home
 in the forum State. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915 (2011)
 (quoting Int’l. Shoe Co., 326 U.S. at 317, 66 S.Ct. 154). “Only a limited set of affiliations with a
 forum” will render a defendant at home there, and with respect to a corporation, the “paradigm”
 forums in which a corporate defendant is “at home” are the corporation’s place of incorporation
 and its principal place of business. Daimler AG v. Bauman, 571 U.S. 117, 137 (2014); Goodyear,
 564 U.S. at 919. Outside of these two exemplars, a defendant’s operations must “be so substantial
 and of such a nature as to render the corporation at home in that State” and only in an “exceptional
 case.” BNSF Ry. Co. v. Tyrrell , 581 U.S. ––––, 137 S.Ct. 1549, 1558 (2017) (internal quotation
 marks omitted). The Complaint does not allege, and CubixUSA does not have, affiliations with
 Florida that are so “continuous and systematic” as to render CubixUSA essentially at home in
 Florida. See Goodyear, 564 U.S. 915; see also Johnston v. Multidata Sys. Int’l Corp., 523 F.3d
 602, 610 (5th Cir. 2008) (“[V]ague and overgeneralized assertions that give no indication as to the
 extent, duration, or frequency of contacts are insufficient to support general jurisdiction.”). To the
 contrary, CubixUSA is a Wyoming corporation, which had a principal office in Washington, D.C.,
 and has conducted business from Washington, D.C. at all times relevant to this suit. Messier Decl.
 ¶ 4. CubixUSA does not maintain any offices in Florida, has not gone on business trips to Florida,
 does not have employees or contractors in Florida, does not pay taxes in Florida, and does not own
 property in Florida. Id. ¶ 5. In the last two years, CubixUSA performed work under the CUBIX
 mark for just two clients having Florida addresses. Id. Neither of the two clients were located in
 the Southern District. Id. This work generated just $35,700 in gross revenues compared to the
 $2,805,492 in total revenues generated by CubixUSA during the same time period. Id. CubixUSA
 did not solicit the business of these two clients nor target their sales activities in Florida. Id. The
 contracts for these clients specify a “choice of law” and venue in Virginia and Maryland – not
 Florida. Id. The limited nature of CubixUSA’s commercial activity falls far short of the
 “substantial and not isolated activity” within Florida required by the Florida long-arm statute. See
                                                   7
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 8 of 26


 Fla. Stat. 48.193(2).
        Nor have Plaintiffs have alleged facts that would demonstrate that CubixUSA purposefully
 made contacts in Florida and should reasonably anticipate being haled into court in
 Florida. See Burger King, 471 U.S. at 472 (1985).         The only specific allegation regarding
 CubixUSA’s contacts with Florida is that Mr. Lakhani’s company Cubix Florida “is the real owner
 of the trademarks registered to Defendant Cubix Inc., and as a Florida corporation is harmed by
 those registrations.” The federal trademark registrations at issue were registered by the USPTO in
 Virginia and have no connection to Florida, and the Complaint lacks any factual support for the
 allegation that CubixUSA has “continuous and systematic” contacts with Florida. The bare
 allegations in the Complaint simply cannot support the exercise of general personal jurisdiction
 over CubixUSA.
        With respect to Messier, an individual, the paradigm forum for the exercise of general
 jurisdiction is the individual’s domicile. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
 U.S. 915, 131 S.Ct. 2846, 2854 (2011). Beyond that, the Supreme Court has provided two other
 instances in which the exercise of general jurisdiction over an individual is proper: where the
 individual consents to the forum’s jurisdiction and where the individual is present within the forum
 when served with process. J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 880 (2011) (plurality
 opinion). Messier, a resident of Virginia, is not domiciled in Florida, was not served in Florida,
 and did not consent to jurisdiction in Florida. Messier Decl. ¶ 2. Accordingly, there is no general
 jurisdiction over Messier in Florida, and the exercise of general jurisdiction over Messier would
 be improper.
 D.     Plaintiffs Have Not Satisfied the Requirements for Due Process
        For the reasons set forth in section II.C, supra, neither CubixUSA nor Messier has
 sufficient “minimum contacts” with Florida to support the exercise of personal jurisdiction and
 comport with due process. If the Court finds it necessary to go beyond analysis of Florida’s long-
 arm statute, the Due Process Clause of the Fourteenth Amendment provides further justification
 to dismiss Plaintiffs’ claims against CubixUSA and Messier.
        To determine whether the exercise of jurisdiction affords due process, the Eleventh Circuit
 applies a three-part test. See Waite v. All Acquisition Corp., 901 F.3d 1307, 1313 (11th Cir. 2018)
 (citing Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339 at 1355 (11th Cir. 2013)). First, the
 Court considers whether the plaintiffs have established that their claims “arise out of or relate to”
 at least one of the defendant’s contacts with the forum. Id. Second, the Court asks whether the
 plaintiffs have demonstrated that the defendant “purposefully availed” itself of the privilege of
                                                  8
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 9 of 26


 conducting activities within the forum state. Id. If the plaintiffs carry their burden of establishing
 the first two prongs, the court next considers whether the defendant has “ma[de] a compelling case
 that the exercise of jurisdiction would violate traditional notions of fair play and substantial
 justice.” Id.
         Plaintiffs have failed to establish that their claims arise out of or relate to CubixUSA’s
 and/or Messier’s contacts with Florida. In analyzing whether this first prong of the three-part test
 has been met, courts look to the “affiliation between the forum and the underlying controversy,”
 focusing on any “activity or ... occurrence that [took] place in the forum State.” Bristol-Myers
 Squibb Co. v. Superior Court , 582 U.S. ––––, 137 S.Ct. 1773, 1780 (2017) (quoting Goodyear,
 564 U.S. 915, 919 (2011)). In the absence of such a connection, “specific jurisdiction is lacking
 regardless of the extent of a defendant’s unconnected activities in the State.” Id. at 1781. The
 Eleventh Circuit has held that a tort “arise[s] out of or relate[s] to” the defendant’s activity in a
 state only if the activity is a “but-for” cause of the tort. Oldfield v. Pueblo De Bahia Lora, S.A .,
 558 F.3d 1210, 1222-23 (11th Cir. 2009) (internal quotation marks omitted). Overall, the first
 inquiry focuses on whether there is a “direct causal relationship between the defendant, the forum,
 and the litigation.” Louis Vuitton, 736 F.3d at 1355–56.
         The Complaint alleges that CubixUSA (with Defendant Messier) fraudulently registered
 the three trademarks at issue with the United States Patent and Trademark Office, by making false
 representations in the applications; and that Mr. Lakhani’s company Cubix Florida is the real
 owner of the trademarks, and as a Florida corporation is harmed by those registrations. Complaint
 at ¶¶ 14, 49. However, the Complaint also admits that Lakhani was aware of and consented to the
 trademark registrations, for which CubixUSA submitted applications in May 2018. Id. at ¶¶ 28,
 29, 31. Moreover, Cubix Florida was not even formed until August 2019, well after the trademarks
 were registered and contradicting any alleged claims for ownership by Cubix Florida. See Compl.
 at ¶7, 28, 29, 30. Plaintiffs do not allege any contacts with Florida that were the but-for cause for
 any tort and no specific contacts between CubixUSA and Florida or Messier and Florida from
 which any particular claims directly arise.
         Any actions allegedly taken by Messier or CubixUSA outside of Florida do not create
 sufficient minimum contacts with Florida simply because those actions have allegedly affected
 Plaintiffs and Plaintiffs have Florida connections. See Walden v. Fiore, 571 U.S. 277, 289 (2014).
 The jurisdictional analysis must focus on those contacts that the “defendant himself” creates with
 the forum State, not the plaintiffs’ contacts with the forum, or even the defendant’s contacts with
 the plaintiffs. Id. at 284; see also Burger King Corp. v. Rudzewicz, 471 U. S. 462, 475 (1985). As
                                                   9
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 10 of 26


  the Supreme Court explained in Walden, “mere injury to a forum resident is not a sufficient
  connection to the forum.” Id. at 290. Instead, the location of a plaintiff’s injury “is jurisdictionally
  relevant only insofar as it shows that the defendant has formed a contact with the forum State.” Id.
          Applying the principals and reasoning in Walden, any alleged harm to Cubix Florida
  occurred in Florida only because of Lakhani’s contacts with Florida, i.e. his election to form his
  corporation there, rather than any contacts made by Messier or Cubix USA. Due process requires
  that a defendant be haled into court in a forum State based on his own affiliation with the State,
  not based on the “random, fortuitous, or attenuated” contacts he makes by interacting with other
  persons affiliated with the State. Burger King, 471 U.S. at 475. Given that the correct inquiry is
  whether the defendant’s actions connect it to the forum state, it is clear that neither Messier nor
  CubixUSA have formed any jurisdictionally relevant contacts with Florida.
          Plaintiffs have failed to allege facts that either Messier or CubixUSA “purposefully
  availed” themselves of the privilege of conducting activities within Florida because Plaintiffs have
  not alleged that Messier or CubixUSA have conducted any relevant activities within Florida at all.
  Further, in all of the foregoing subsections of this Section II, CubixUSA has demonstrated that the
  exercise of jurisdiction would violate traditional notions of fair play and substantial justice.
  III.    VENUE IS IMPROPER IN THIS DISTRICT
          The Court should dismiss Plaintiff’s claims against CubixUSA and Messier on the
  additional, independent ground that venue is improper, pursuant to Fed. R. Civ. P. 12(b)(3) and 28
  U.S.C. § 1406. The only mention of venue in the Complaint is a conclusory statement that “venue
  is appropriate in this Court.” See Compl. at ¶ 14. The Complaint fails to identify the statutory
  authority which confers venue, nor does it allege sufficient facts to plausibly tie any Defendant’s
  conduct to the Southern District of Florida.
          Plaintiff bears the burden of showing that the venue selected is proper. See Delong
  Equipment Co. v. Washington Mills Abrasive Co., 840 F.2d 843, 845 (11th Cir. 1988); Hemispherx
  Biopharma, Inc. v. MidSouth Capital, Inc., 669 F.Supp.2d 1353, 1356 (S.D. Fla. 2009). In
  evaluating a motion to dismiss for improper venue, the facts as alleged in the complaint are taken
  as true, unless contradicted by affidavits submitted by the defendant. Id.; see also Hemispherx
  Biopharma , 669 F.Supp.2d at 1356. However, “a court considering a motion to dismiss can choose
  to begin by identifying pleadings that, because they are no more than conclusions, are not entitled
  to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
          When venue is challenged, the court must determine whether the case falls within one of
  the three categories set out in § 1391(b). If it does, venue is proper; if it does not, venue is improper,
                                                     10
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 11 of 26


  and the case must be dismissed or transferred under [ 28 U.S.C.] § 1406(a).” Robey, 343 F.Supp.3d
  at 1313 (quoting Atl. Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 56,
  134 S.Ct. 568 (2013)).
         In analyzing whether the alleged Southern District of Florida events are a “substantial part”
  of the claims, the Court must “focus on relevant activities of the defendant, not of the plaintiff.”
  Jenkins Brick Co. v. Bremer, 321 F.3d 1366, 1371-72 (11th Cir. 2003) (interpreting identical
  language from prior venue statute) (quoting Woodke v. Dahm, 70 F.3d 983 (8th Cir. 1995)); accord
  Tauriga Sciences, Inc. v. Cowan, Gutenski & Co., P.A. , No. 15-CV-62334, 2016 WL 5661631, at
  *2 (S.D. Fla. Sept. 30, 2016); Hemispherx Biopharma, Inc., 669 F.Supp.2d at 1356-57. Only the
  defendant’s activities “that directly give rise to a claim are relevant. And of the places where the
  events have taken place, only those locations hosting a ‘substantial part’ of the events are to be
  considered.” Jenkins Brick, 321 F.3d at 1371; accord Tauriga Sciences, 2016 WL 5661631, at *2.
  “While certain kinds of events may be necessary to give rise to the claim, only those actions which
  were, in and of themselves, wrongful or had a close nexus to the wrong could form the basis of
  proper venue.” Hemispherx Biopharma, 669 F.Supp.2d at 1357.
         Plaintiffs’ Complaint contains no well-pleaded allegations connecting Messier or
  CubixUSA to the Southern District of Florida. While the Complaint alleges generally that “a
  substantial part of the events giving rise to Plaintiffs’ claims occurred in this District,” it contains
  no factual allegations to support this conclusion. Paragraph 14 of the Complaint, which addresses
  jurisdiction and venue, does not directly address any particular actions or events in relation to
  venue, and instead broadly alleges that “Defendants have sufficient contacts with Florida and with
  this District.” These allegations are conclusory, not well pleaded, and therefore not entitled to a
  presumption of truth. See Iqbal, 556 U.S. at 680-81.
         The only venue-related allegation in the Complaint, set forth in paragraph 14 thereof, refers
  to “a series of fateful meetings in Broward County, Florida, between Mr. Lakhani and Defendant
  Messier in 2016, when Defendant Messier began to fraudulently induce Mr. Lakhani to hand over
  control of his business.” See Compl. at ¶ 14. The allegations, even if accepted as true, relate to
  purported actions by Messier for a time period before CubixUSA was even formed. It is unclear
  how venue could be appropriate in Florida for acts of Messier or CubixUSA before CubixUSA
  was in legal existence, and the Complaint offers no explanation of the relevance of this allegation
  to venue or to the claims against any Defendant. Moreover, Plaintiffs’ allegations regarding
  personal jurisdiction and venue are contradicted by Messier’s Declaration, which states in relevant
  part that CubixUSA is a Wyoming corporation with business operations in Washington, D.C. See
                                                    11
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 12 of 26


  Messier Decl. ¶ 4.
          The alleged events giving rise to Plaintiffs’ claims appear to include Messier’s registration
  of Cubix, Inc.; subsequent business conducted by Messier and CubixUSA; alleged conversion of
  funds in CubixUSA’s bank account(s); alleged conversion of intellectual property rights and
  registration of trademarks with the USPTO; and alleged false statements by Messier to Lahkani,
  to a customer in Texas, and on the website LinkedIn. The Complaint does not state where the
  aforementioned events allegedly took place, but admits that CubixUSA is a Wyoming corporation
  and alleges that Messier, “who has stolen effective control, all assets and all funds of Defendant
  Cubix Inc. that were available to him,” resides in Wyoming. See Compl. at ¶ 10. None of these
  events are alleged to have taken place in this District or anywhere in Florida. In fact, the
  registration of CubixUSA was done in Wyoming; subsequent business was conducted by Messier
  and CubixUSA in and from Washington, D.C., where CubixUSA’s bank account is also located;
  and the trademark registration process was completed through the USPTO in Virginia. Messier
  Decl. ¶ ¶ 4-6, 9.
          Plaintiffs have wholly failed to carry the burden of demonstrating that a “substantial part”
  of CubixUSA’s acts giving rise to the specific causes of action occurred in this District as required
  by 28 U.S.C. § 1391(b)(2).          In Jenkins Brick, 321 F.3d 1366 (11th Cir. 2003), the
  plaintiff/employer argued that venue for its breach-of-non-compete-agreement suit was proper in
  Alabama     because    the    employer     conducted    business    primarily    in   Alabama,     the
  defendant/employee’s salary and benefits came from Alabama, and the employee sent his executed
  employment agreement to the employer in Alabama. 321 F.3d at 1368, 1372-73. Nevertheless, the
  Eleventh Circuit held that the particular conduct giving rise to the breach of non-compete occurred
  in Georgia; the Alabama-related facts “[did] not have a close nexus with the cause of action for
  breach of contract, and they [were] therefore irrelevant” for venue purposes. Id. As such, Alabama-
  based activities were a part of the claims, but not a “substantial part” of the activities “giving rise
  to” the cause of action. Robey v. JPMorgan Chase Bank, N.A., 343 F.Supp.3d 1304 (S.D. Fla.
  2018). In the instant case, the only alleged Florida-based activity of any of the Defendants’ is the
  alleged meetings in Florida in 2016, which are not the proximate cause of, and have no close nexus
  with, the Plaintiffs’ claims for trademark infringement, false designation of origin, cybersquatting,
  violations of the Florida Deceptive and Unfair Trade Practices Act, and conversion against
  CubixUSA. Because a “substantial part” of the conduct giving rise to these specific claims did not
  occur in Florida, venue is not proper under § 1391(b)(2).
          Further, the Complaint (incorrectly) alleges that Defendant Richard Messier is a resident
                                                    12
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 13 of 26


  of Wyoming. See Compl. at ¶ 10. Thus, at least one defendant is not a resident of the District and
  venue cannot exist under 28 U.S.C. § 1391(b)(1).
         Venue is similarly lacking under 28 U.S.C. § 1391(b)(3), which only provides jurisdiction
  “if there is no district in which an action may otherwise be brought” under Section 1391(b)(1) and
  1391(b)(2). See Algodonera de las Cabezas, S.A. v. American Suisse Capital, Inc., 432 F.3d 1343,
  1345 (11th Cir. 2005). Here, venue is appropriate in the district where Defendants’ a substantial
  portion of the events occurred, under Section 1391(b)(2). Although the Complaint contains no
  well-pleaded allegations establishing where this might be, Defendants’ declaration state that
  Defendants conducted business in Washington, D.C. See Messier Decl. at ¶¶ 4-5. Accepting
  Defendants’ declaration, venue may be appropriate there. Plaintiffs cannot establish venue in the
  Southern District of Florida under Section 1391(b)(3) for this reason. Accordingly, this District is
  an inappropriate venue for Plaintiffs’ suit. Other than the fact that Lakhani allegedly formed Cubix
  Florida in August 2019, this case has no connection with this District and should therefore be
  dismissed for improper venue under Rule 12(b)(3).
  IV.    ALL COUNTS AGAINST CUBIXUSA AND MESSIER FAIL TO STATE A CLAIM

  A.     Count One Fails to State a Claim for Trademark Infringement
         The Court should dismiss Count One, for trademark infringement, because Plaintiffs are
  not the registrants of the trademarks at issue, and the Complaint admits that CubixUSA is the
  registrant and owner of said trademarks; Plaintiffs therefore lack standing to assert a trademark
  infringement claim, and have failed to state a claim upon which relief can be granted. See Fed. R.
  Civ. P. 12(b)(6).

         Count One purports to assert a cause of action under 15 U.S.C. § 1114(1). To recover for
  trademark infringement under § 1114, Plaintiffs must have standing to sue. Section 1114(a) states
  that violators “shall be liable in a civil action by the registrant for the remedies hereinafter
  provided.” 15 U.S.C. § 1114(1)(a) (emphasis added). Thus, the text of § 1114(1)(a) restricts
  recovery to trademark registrants only. “The majority of cases hold that the statute means what it
  says: only the federal ‘registrant’ has standing to sue for infringement of a federally registered
  mark.” McCarthy on Trademarks and Unfair Competition § 32:3. The Eleventh Circuit has
  acknowledged that causes of action under 15 U.S.C. § 1114(1) are restricted to registrants only.
  See Fla. Virtualschool v. K12, Inc., 735 F.3d 1271 (11th Cir. 2013) (“To bring a trademark
  infringement claim under the Lanham Act, a plaintiff must hold a valid trademark.”) (quoting
  Natural Answers, Inc. v. SmithKline Beecham Corp., 529 F.3d 1325, 1329 (11th Cir. 2008)). See

                                                  13
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 14 of 26


  also Gaia Technologies, Inc. v. Reconversion Technologies, Inc., 93 F.3d 774, 777 (Fed. Cir.1996)
  (holding that a party lacks standing to assert a trademark infringement claim “[a]bsent ownership
  of the intellectual property”). Here, Plaintiffs concede that they are not the registrants of the
  trademarks at issue. As such, Plaintiffs do not have standing to sue for trademark infringement
  under § 1114 of the Lanham Act and Count One should be dismissed with prejudice.
  B. Count Two fails to state a Claim for False Designation of Origin under 15 U.S.C. § 1125
         To state a claim for false designation of origin under § 1125(a), “a plaintiff must show (1)
  that the plaintiff had enforceable trademark rights in the mark or name, and (2) that the defendant
  made unauthorized use of it such that consumers were likely to confuse the two.” Custom Mfg. &
  Eng’g, Inc. v. Midway Servs., Inc., 508 F.3d 641, 647–48 (11th Cir. 2007) (internal quotations
  omitted).
         Plaintiffs assert that Messier has falsely represented to customers that he is associated with
  Plaintiffs; and that Messier’s and CubixUSA’s “continued registration and use of the CUBIX and
  other aforementioned trademarks, coupled with public statements that [Messier] is the Vice
  President of Cubix Inc., are likely to mislead, confuse, and/or deceive customers.” Compl. ¶ 55-
  56. For the reasons that follow, Plaintiffs have failed to state a claim for a violation of the Lanham
  Act, and their claims for false designation of origin against CubixUSA and Messier should be
  dismissed.
      1. The Complaint fails to allege Plaintiffs have Enforceable Rights in the Trademarks
         Plaintiffs have failed to allege that they own valid trademark rights entitled to protection
  under the Lanham Act. “Section 1125(a)...creates two distinct bases of liability: false association,
  § 1125(a)(1)(A), and false advertising, § 1125(a)(1)(B).” Lexmark Int’l, Inc. v. Static Control
  Components, Inc., 134 S. Ct. 1377, 1384 (2014). The Complaint does not specifically identify
  which type of Lanham Act claim Plaintiffs purport to bring, but alleges minimal facts related only
  to false association. As to false association, the Act “forbids unfair trade practices involving
  infringement of . . . trademarks, even in the absence of federal trademark registration.” Custom
  Mfg. & Eng’g, Inc. v. Midway Servs., Inc., 508 F.3d 641, 647 (11th Cir. 2007) (alterations in
  original). Nonetheless, a Plaintiff must still show that it “had enforceable trademark rights in the
  mark or name.” Id.
         To this end, Plaintiffs have pled as follows: “Mr. Lakhani’s company Cubix Florida is the
  real owner of the trademarks registered to Defendant Cubix, Inc. ...” (Compl. ¶ 14); “Plaintiffs
  have invested significant effort and funds in marketing and promoting their products and services
  under the CUBIX trademark and service mark. ... Plaintiffs Lakhani and Cubix Florida have used
                                                   14
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 15 of 26


  the <cubix.co> domain name and associated website to promote and sell its services in the United
  States... (Complaint ¶ 48); Defendants Messier and Cubix Inc. fraudulently registered all three
  marks with the United States Patent and Trademark Office, by falsely representing in the
  application that Defendants were using the marks in commerce as opposed to Plaintiffs, who are
  the true creators and users of the mark. For example, Defendants submitted screenshots from
  Plaintiffs’ <cubix.co> website (which predates Defendant’s application for Registration No. ‘595),
  vaguely stating that such screenshots were “from applicant’s webpage,” when in fact they were
  lifted from Plaintiffs’ website where Plaintiffs were using such marks in commerce.” Compl. ¶ 49.
         Plaintiffs have failed to allege that they have enforceable trademark rights for at least three
  reasons. First, the foregoing allegations lack factual support for the conclusory assertion that Cubix
  Florida is the “real owner” of the trademarks registered to CubixUSA, and amount to “legal
  conclusions couched as factual allegations” that the Court is not bound to accept as true, as mere
  “labels and conclusions . . . will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
  Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Furthermore, the factual allegations in
  paragraphs 1–46 and 48–53 of the Complaint are incorporated into Count Two without regard as
  to which facts are actually relevant to Count Two, and the Complaint is not clear which facts apply
  to which of the three Plaintiffs and Defendants.        Additionally, certain allegations are also
  contradictory, such as the allegation that Plaintiff Cubix Florida was formed in August 2019, and
  the allegation that “Plaintiffs,” which would include Cubix Florida, were using the marks at issue
  in commerce on “Plaintiffs’ website” when “Defendants” submitted the applications for federal
  registration, which took place on May 14, 2018–when Cubix Florida did not yet exist. Plaintiffs’
  pleading is not sufficient to establish that any Plaintiffs had an enforceable trademark right in the
  CUBIX name, and certainly not in the LOGO DESIGN GENIUS and DIRECT MACRO names.
         Second, under the Lanham Act, CubixUSA’s registration for each mark at issue is “prima
  facie evidence of the validity of the registered mark ..., of the registrant’s ownership of the mark,
  and of the registrant’s exclusive right to use the registered mark in commerce on or in connection
  with the goods or services specified in the registration.” 15 U.S.C. § 1115(a); Savannah Coll. of
  Art v. Sportswear, Inc., 872 F.3d 1256 (11th Cir. 2017). Accordingly, since May 14, 2018, when
  CubixUSA filed for registration of the marks CUBIX, LOGO DESIGN GENIUS, and DIRECT
  MACRO, CubixUSA has enjoyed a presumptive right of priority, nationwide in effect, against any
  other person. See 15 U.S.C. § 1057(c).
         None of the Plaintiffs have alleged that they have filed an application to register any of the
  marks. Plaintiff Cubix Florida, formed in August 2019, is the only Plaintiff who has actually
                                                   15
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 16 of 26


  alleged ownership of the trademarks at issue. Cubix Florida, however, was not even in existence
  at the time the trademark applications were filed by CubixUSA, and therefore could not possibly
  have used the marks prior such filing, and could not possibly have superior rights to CubixUSA.
  See Tally-Ho, Inc. v. Coast Comm. Coll. Dist., 889 F.2d 1018, 1022 (11th Cir. 1990) (Trademark
  rights are gained via actual prior use in commerce).
          Third, and finally, Plaintiff CubixPak does not allege use of any of the trademarks at issue
  in the United States at any time; even if it had, through Cubix Labs (Delaware), those rights were
  admittedly assigned to CubixUSA by Lakhani himself. The Complaint further alleges CubixUSA
  is the purported successor in interest to Social Cubix and Cubix Labs (Compl. ¶ 9), and, assuming
  the Complaint’s allegations to be true, CubixUSA would then own any rights in the marks as the
  alleged successor. Plaintiff Lakhani alleges that he (and Cubix Florida) have used the <cubix.co>
  domain name and associated website “to promote and sell its services in the United States,” but
  Cubix Florida did not exist prior to CubixUSA’s filing, and it is unclear what trademarks rights
  Plaintiff Lakhani could have personally.
    2. The Complaint fails to allege Unauthorized Use by CubixUSA and Likelihood of
        Confusion
          Notwithstanding Plaintiffs’ lack of enforceable trademark rights in the CUBIX mark and
  name, or the other marks at issue, they have not sufficiently alleged unauthorized use thereof by
  Messier or CubixUSA such that consumers were likely to confuse the two marks. Nor have
  Plaintiffs sufficiently pled that Messier or CubixUSA has made, and used in commerce, in
  connection with any goods or services, any false designations of origin, false or misleading
  descriptions of fact, or false or misleading representations of fact, that are likely to cause confusion,
  or to cause mistake, or to deceive as to Messier or CubixUSA’s affiliation, connection, or
  association with any of the Plaintiffs, or as to the origin, sponsorship, or approval of CubixUSA’s
  services or commercial activities by any of the Plaintiffs. 15 U.S.C. § 1125(a)(1)(A) (emphasis
  added). For the purposes of the Lanham Act, the term “use in commerce” for services means the
  bona fide use of a mark in the ordinary course of trade, when it is used or displayed in the sale or
  advertising of services, and the services are rendered in commerce, or in more than one State or in
  the United States and a foreign country, and the person rendering the services is engaged
  in commerce in connection with the services. 15 U.S.C. § 1127.
          The Complaint generally asserts, in a vague, unembellished, conclusory manner under
  Count One, that “By using the three marks in commerce, Defendants Messier and Cubix Inc. are
  creating a likelihood of confusion or mistake by purchasers as to the sponsorship or approval of

                                                     16
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 17 of 26


  such products and services by Plaintiffs, or as to an affiliation with or approval from Plaintiffs.”
  Compl. ¶ 50. The Complaint fails to identify any actual products or services allegedly being sold
  or advertised by CubixUSA, and fails to allege a factual basis for how and when CubixUSA is
  allegedly using any of the marks at issue in commerce. Plaintiffs further allege that Defendant
  Messier’s and CubixUSA’s “continued registration and use of the CUBIX and other
  aforementioned trademarks, coupled with public statements by Messier that he is the Vice
  President of Cubix Inc., are likely to mislead, confuse, and/or deceive customers.” Complaint at ¶
  56. Yet Plaintiffs also admit that the trademark rights to CUBIX were assigned from Lakhani’s
  former company Cubix Labs, Inc. to CubixUSA, and that CubixUSA filed for registration of the
  three marks with Lakhani’s consent and authorization. See Complaint at ¶ ¶ 26, 28-30. To the
  extent that any alleged “unauthorized use” was before the parties’ August 2019 dispute/dissolution,
  that use was certainly consented to because CubixUSA and CubixPak did business together
  through the same website. Messier Decl.¶ 10.
         Plaintiffs assert that, since the relationship between the parties dissolved in August 2019,
  Messier has falsely represented to customers that he is associated with Plaintiffs by maintaining
  on his LinkedIn profile that he is “Vice President” of Cubix Inc., and providing a link to Plaintiff
  Cubix Florida’s website, <cubix.co>. Compl. ¶ 55. Plaintiffs allege that Messier’s statements are
  also “factually false” because “he (and technically Defendant Cubix Inc.) is not associated with
  Plaintiffs,” and in listing the <cubix.co> domain name in his profile, Messier is “claiming to be
  associated with and/or the owner of <cubix.co> and the associated website, which he is not.”
  Compl. ¶ 57. The Complaint asserts that “customers materially rely on the above and other false
  representations,” referencing an email from J.M. “George” Castellanos, and that “Defendants
  statements have been used in interstate commerce, at least to Mr. Castellanos in Texas,” but again,
  these allegations are conclusory. There is no factual predicate for Plaintiffs’ assertion that listing
  a title and website on his LinkedIn profile constitutes a false designation of origin or false
  representation of fact by Messier and/or CubixUSA, that is being used or displayed in the sale or
  advertising of services rendered in commerce, and that Messier or CubixUSA are engaged
  in commerce in connection with the services. See 15 U.S.C. § 1127.
         In other words, the Complaint contains no factual support for the proposition that any
  representations made by Messier (or by or through CubixUSA) are actually false. As conceded in
  the Complaint, Lakhani consented to the formation of CubixUSA by Messier as an S-corporation
  in Wyoming. See Compl. at ¶ ¶ 19, 20. As the sole owner of CubixUSA, which is not in dispute,
  Messier may adopt such titles as he chooses, and, even assuming that he is listed as Vice President
                                                   17
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 18 of 26


  on his LinkedIn page, there is no support for the allegation that this representation is false. “While
  a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
  allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires
  more than labels and conclusions, and . . . [f]actual allegations must be enough to raise a right to
  relief above the speculative level.” Twombly, 550 U.S. at 555 (2007). Plaintiffs have failed to state
  their claims with sufficient factual specificity, and have therefore failed to plead a cause of action
  for false designation of origin under 15 U.S.C. § 1125(a) against CubixUSA.
  C.      Count Three Fails to State a Claim for Fraudulent Misrepresentation
          Under Florida law, there are four elements necessary to establish fraudulent
  misrepresentation: “(1) a false statement concerning a material fact; (2) the representor’s
  knowledge that the representation is false; (3) an intention that the representation induce another
  to act on it; and (4) consequent injury by the party acting in reliance on the representation.” Butler
  v. Yusem, 44 So.3d 102, 105 (Fla. 2010) (quoting Johnson v. Davis, 480 So. 2d 625, 627 (Fla.
  1985)). With respect to inducement, a plaintiff cannot withstand a motion to dismiss for failure to
  state a cause of action “without specifically alleging more than the vague and conclusory statement
  that they were induced by the misrepresentation.” Hillcrest Pacific Corp. v. Yamamura, 727 So.
  2d 1053, 1057 (Fla. 3d DCA 1995).
          In addition, Rule 9(b) imposes a heightened pleading standard for claims sounding in fraud:
  “In alleging fraud or mistake, a party must state with particularity the circumstances constituting
  fraud or mistake.” Fed. R. Civ. P. 9(b). Rule 9(b) thus forces a plaintiff to “offer more than mere
  conjecture,” U.S. ex rel. Clausen v. Laboratory Corp. of America, Inc., 290 F.3d 1301, 1313 (11th
  Cir. 2002), and “requires that a complaint plead facts giving rise to an inference of fraud.” W.
  Coast Roofing & Waterproofing, Inc. v. Johns Manville, Inc., 287 F. App’x 81, 86 (11th Cir. 2008).
  “Rule 9(b) is satisfied if the complaint sets forth (1) precisely what statements were made in what
  documents or oral representations or what omissions were made, and (2) the time and place of
  each such statement and the person responsible for making (or, in the case of omissions, not
  making) same, and (3) the content of such statements and the manner in which they misled the
  plaintiff, and (4) what the defendants obtained as a consequence of the fraud.” Clausen, 290 F.3d
  at 1310 (quoting Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001)).
          The Complaint alleges that Messier made “numerous false statements of material fact to
  Mr. Lakhani, including, without limitation” the following three: (a) that it would be more
  advantageous from a tax perspective for Cubix Inc. to be set up as an S-corporation instead of
  another corporate form such as an LLC; (b) that when [Messier] incorporated Cubix Inc., that
                                                    18
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 19 of 26


  Lakhani was designated as the president and CEO of the same, when in fact Messier made no such
  designation in the corporate filings...; and (c) that he was acting as Lakhani’s agent in the United
  States, subject in all events to Lakhani’s direction and approval, when in fact Messier always
  intended to abuse his position of trust and take advantage of Mr. Lakhani’s physical absence from
  the United States to ultimately steal Mr. Lakhani’s Cubix business here for himself. See Compl. ¶
  62. The Complaint further alleges, in conclusory fashion, that Messier knew these statements to
  be false when they were made; that Messier intended that Lakhani would rely on the false
  statements, essentially giving Messier full and complete control of Cubix Inc.; that Lakhani relied
  on the false statements to his detriment, allowing Messier to register numerous trademarks in
  Cubix Inc.’s name, and giving Messier access to the corporation’s bank account, accounting
  system, etc.; and that the misrepresentations were a legal cause of financial damage to Plaintiffs.
  See Compl. at ¶ ¶ 62-66. Such “threadbare recitals of the elements of a cause of action, supported
  by mere conclusory statements, do not suffice” to state a cause of action. Iqbal, 556 U.S. at 678,
  1949.
          Planitiffs have failed to satisfy both the Iqbal/Twombly standards and heightened pleading
  standard imposed by Rule 9(b), and have thus failed to adequately state a claim for fraudulent
  misrepresentation against Messier. First, stating generally that Messier has made “numerous” false
  statements of material fact to Lakhani, “including, without limitation,” the examples alleged in the
  Complaint fails to satisfy Rule 9(b)’s heightened pleading standard because the rule requires that
  each fraudulent statement upon which a plaintiff intends to rely be alleged with particularity.
          Additionally, and specifically, Plaintiffs have failed to satisfy the requirements articulated
  in Clausen, as follows. Clausen first requires that the Complaint set forth precisely what statements
  were made, in what documents or oral representations, or what omissions were made. Here,
  Plaintiffs have only summarized or paraphrased the statements Messier allegedly made to Lakhani,
  and have failed to adequately set forth each precise statement and how it was made–whether in a
  particular document or an oral representation. Next, Clausen requires that the Complaint set forth
  the time and place each statement was made by Messier. The Complaint fails to do so, only stating
  generally that one statement was made “when [Messier] incorporated Cubix, Inc.” Compl. ¶ 62(b).
  The place each statement was purportedly made is not alleged at all. Clausen further requires the
  Complaint to set forth the content of each statement and the manner in which each statement misled
  Lahkani. Finally, Clausen requires the Complaint to set forth what Messier obtained as a
  consequence of the alleged fraud. The Complaint does not do so in a clear manner, only referring
  generally to Lakhani giving Messier full and complete control of CubixUSA, and access to its
                                                   19
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 20 of 26


  bank accounts and accounting system – things Messier as the sole shareholder of CubixUSA is
  reasonably entitled to irrespective of any representations to Lakhani.
         Plaintiffs also failed to plead facts to support the allegation (and give rise to an inference
  of fraud) that “Messier always intended to abuse his position of trust and take advantage of Mr.
  Lakhani’s physical absence from the United States to ultimately steal Mr. Lakhani’s Cubix
  business here for himself.” At most, the Plaintiffs admit a business relationship with Defendants
  for several years that eventually broke down (see, e.g. Compl. ¶ 2, 19-23, 36-40), and “courts may
  infer from the factual allegations in the complaint ‘obvious alternative explanations,’ which
  suggest lawful conduct, rather than the unlawful conduct Plaintiffs would ask the court to infer.”
  See Am. Dental Ass'n v. Cigna Corp., 605 F.3d at 1290 (quoting Iqbal, 556 U.S. at 682). Here, the
  logical inference is that Messier and CubixUSA stopped doing business with Plaintiffs because of
  the termination of that relationship. Because the fraud-based claims fail to satisfy Rule 9(b)’s
  particularity requirement and the Iqbal/Twombly standards, the Complaint fails to state a claim for
  fraudulent misrepresentation and Count Three against Messier should be dismissed.
  D.     Count Four Fails to State a Claim for Cybersquatting
         Plaintiffs seek relief under the AntiCybersquatting Consumer Protection Act, 15 U.S.C. §
  1125(d), which plainly states that “[a] person shall be liable in a civil action by the owner of a
  mark . . . ." (emphasis added). As with causes of actions under 15 U.S.C. § 1114(1), this Court
  has acknowledged that § 1125(d) applies to trademark registrants only. See Trump Plaza of Palm
  Beaches Condo. Ass'n, Inc. v. Rosenthal, No. 08-80408-CIV, 2009 WL 1812743, at *11 (S.D. Fla.
  2009) (holding that “standing under [§ 1125(d)] is limited to registrants of trademarks, as the
  statute explicitly authorizes a cause of action ‘by the owner of a mark’”); Smith v. Wal-Mart Stores,
  537 F. Supp. 2d 1302, 1314 (N.D. Ga. 2008) (holding that § 1125(d) “entitl[es] only the owner of
  a mark to bring a claim . . . for cybersquatting”); Lumpkin v. Rescue One Corp., 2016 WL 8115934,
  at *4 (N.D. Ala. 2016) (stating that under § 1125(d)’s plain language, “only the owner . . . of a
  mark may bring suit”). Heron Dev. Corp. v. Vacation Tours, Inc. (S.D. Fla. 2017).
         Here, Plaintiffs have failed to allege ownership of a trademark registration. In fact, the
  Complaint acknowledges that all relevant registrations are owned by CubixUSA and were filed by
  CubixUSA with Lakhani’s consent and authorization. Compl. at ¶ ¶ 28, 29, 30. As such, Plaintiffs
  do not have standing to raise the cybersquatting claims in Count Four of their Complaint, and
  Count Four should accordingly be dismissed with prejudice.




                                                   20
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 21 of 26


  E.     Count Five Fails to State a Florida Deceptive and Unfair Trade Practices Claim
         1.      Plaintiffs Lack Standing Because They Are Not “Consumers”
         To have standing under The Florida Deceptive and Unfair Trade Practices Act
  (“FDUTPA”), Fla. Stat. §§ 501.201–23FDUTPA, a complaint must allege that the claimant is a
  “consumer” injured by an unfair or deceptive practice in the course of buying or selling goods and
  services. See, e.g., Kertesz v. Net Transactions, Ltd., 635 F. Supp. 2d 1339, 1348-50 (S.D. Fla.
  2009) (holding a plaintiff did not have standing to sue a company that posted inappropriate photos
  of her without her consent because the plaintiff was not engaged in a market transaction). A
  “consumer” is one who has engaged in the purchase of goods or services. See, e.g., N.G.L. Travel
  Assocs. v. Celebrity Cruises, Inc., 764 So. 2d 672, 674 (Fla. 3d DCA 2000).
         Here, Plaintiffs have failed to establish that any of them is a “consumer” under the
  FDUTPA.      While Plaintiffs allege that “numerous customers of Cubix Inc. have wrongly
  associated Mr. Lakhani and his companies as the persons and entities responsible for the wrongful
  acts of Cubix Inc. while under Defendant Messier’s control, and even continue to pay for services
  provided by Plaintiffs, into a bank account controlled by Messier,” Plaintiffs themselves are not
  alleged to have been the purchasers of services from CubixUSA, and based on the allegations in
  the Complaint, Plaintiffs are not “consumers” who have engaged in any consumer transaction
  involving the purchase of goods or services from any Defendant. Plaintiffs therefore lack standing
  to bring a FDUTPA claim.
         2.      Plaintiffs Have Failed to Allege Causation and Damages
         To state a consumer claim under the FDUTPA, a plaintiff must allege three basic elements:
  (1) a deceptive act or unfair practice; (2) causation; and (3) actual damages. See Deere Constr.,
  LLC v. Cemex Constr. Materials Fla., LLC, 198 F.Supp.3d 1332 (S.D. Fla. 2016); Rollins, Inc. v.
  Butland, 951 So.2d 860, 869 (Fla. 2d DCA 2006). An unfair practice offends established public
  policy; it is immoral, unethical, oppressive, unscrupulous, or substantially injurious to consumers.
  See id. Additionally, in order to state a FDUTPA claim for damages, “a plaintiff must show not
  only that the conduct complained of was unfair, unconscionable, or deceptive, but also that it has
  suffered actual damages proximately caused by the unlawful conduct.” In re Florida Cement &
  Concrete Antitrust Litigation, 746 F.Supp.2d 1291, 1320 (S.D. Fla. 2010) (emphasis added).
         Even if Plaintiffs were to have standing to bring a FDUTPA claim, Plaintiffs’ claim fails
  on both the causation and actual damages elements. The FDUTPA authorizes a person “who has
  suffered a loss” as a consequence of a violation of the statute to recover “actual damages.” See §
  501.211(2). “Proof of actual damages is necessary to sustain a FDUTPA claim.” Casa Dimitri
                                                  21
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 22 of 26


  Corp. v. Invicta Watch Co. of Am., Inc., 270 F. Supp. 1340, 1352 (S.D. Fla. 2017) (Moore, C.J.)
  (quoting Dorestin v. Hollywood Imps., Inc., 45 So. 3d 819, 824 (Fla. 4th DCA 2010)). In the
  context of FDUTPA, “actual damages” have been defined as “’the difference in the market value
  of the product or service in the condition in which it was delivered and its market value in the
  condition in which it should have been delivered according to the contract of the parties.’” Rollins,
  Inc. v. Heller, 454 So.2d 580, 585 (Fla. 3d DCA 1984)(quoting Raye v. Fred Oakley Motors Inc.,
  646 S.W.2d 288, 290 (Tex.Ct.App.1983)). FDUPTA “actual damages” do not include
  consequential damages, such as lost profits, diminution in value, or stigma damages. See Kia
  Motors America Corporation v. Butler, 985 So.2d 1133 (Fla. App. 2008); Rollins, Inc., 951 So.2d
  at 869-70; see also BPI Sports, LLC v. Labdoor, Inc., 2016 WL 739652, at *6 (S.D. Fla. Feb. 25,
  2016) (Bloom, J.) (dismissing FDUTPA claim where plaintiff’s allegations of “competitive harm,
  diverted or lost sales, and harm to the goodwill and reputation” of plaintiff were improper
  consequential damages). Nor does FDUTPA provide for the recovery of nominal damages or
  speculative losses. Rollins, Inc., 951 So.2d at 873.
         Plaintiffs have alleged that Messier and CubixUSA “are unfairly competing with Plaintiffs
  by utilizing trade names, service marks or trademarks which are not just confusingly similar to
  those utilized by Plaintiffs, but essentially identical, and by fraudulently misrepresenting an
  ongoing association with Plaintiffs.” Compl. ¶74. Plaintiffs further allege that Defendants’ actions
  constitute unfair competition and unfair and deceptive acts or practices in the conduct of trade or
  commerce. Compl. ¶76. With respect to damages, Plaintiffs state only that “Defendants actions
  have significantly damaged Plaintiffs, including the dilution of the value of Plaintiffs’ business
  and trademarks”–which are theories of consequential damages that are unavailable under
  FDUPTA. Compl. ¶77. These allegations amount to “unadorned, the defendant-unlawfully-
  harmed-me allegation[s],” Iqbal, 129 S.Ct. at 1937, which contain no “factual content that allows
  the court to draw the reasonable inference” that Plaintiffs have suffered any actual damages that
  were proximately caused by unlawful actions of CubixUSA, id. at 1949 (citing Twombly, 550 U.S.
  at 556, 127 S.Ct. 1955).
         Plaintiffs do not adequately allege that Defendants’ conduct caused them harm or that they
  suffered and are pursuing “actual damages,” and consequently, they do not state a FDUTPA claim,
  and Count Five should be dismissed with prejudice.
  F.     Count Six Fails to State a Claim for Conversion
         Under Florida law, a claim for conversion contains three elements: “(1) an act of dominion
  wrongfully asserted; (2) over another’s property; and (3) inconsistent with his ownership therein,”
                                                   22
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 23 of 26


  Special Purpose Accounts Receivable Co-op Corp. v. Prime One Capital Co., 125 F. Supp. 2d
  1093, 1099 (S.D. Fla. 2000) (citing Warshall v. Price, 629 So. 2d 903, 904 (Fla. 4th DCA 1993)),
  and one must allege facts sufficient to show ownership of the subject property and facts that the
  other party wrongfully asserted dominion over that property.” Edwards v. Landsman, 51 So. 3d
  1208, 1213 (Fla. 4th DCA 2011).
         Count Six alleges, ostensibly, three bases of a claim for conversion. First, that Messier
  converted “Mr. Lakhani’s Cubix business in the United States.” Second, that Messier converted
  “specifically identifiable funds contained in the Cubix, Inc. bank account which rightfully belong
  to Mr. Lakhani.” And third, that CubixUSA converted Plaintiffs’ intellectual property rights.
  Compl. ¶ 81. Each of these allegations is insufficient as a matter of law and must be dismissed.
         1.      Conversion of Lakhani’s Cubix Business in the U.S.
         The Complaint alleges, generally, that Defendants’ acts of conversion include “Messier’s
  conversion of Mr. Lakhani’s Cubix business in the United States.” Compl. ¶ 81. Count Six
  incorporates by reference paragraphs 1 through 46 of the Complaint, but contains no specific
  factual allegations that would identify Lakhani’s “Cubix business in the United States,” or exactly
  what Plaintiffs are alleging has been converted. While there are limited circumstances under
  Florida law in which a conversion claim “may extend to the wrongful taking of intangible business
  interests,” courts have generally been hesitant to extend common law actions for conversion
  further than to claims for the misappropriation of a tangible chattel or the misappropriation of
  intangible rights which are identified or merged in a document or other tangible chattel. See, e.g.,
  In re. Estate of Corbin, 391 So.2d 731, 733 n. 1 (Fla. 3d DCA 1980); Ippolito v. Lennon, 150
  A.D.2d 300, 303, 542 N.Y.S.2d 3 (N.Y. App.1989). Plaintiffs have an obligation to allege
  sufficient facts to state a plausible claim for relief, and here, Plaintiffs have failed to allege facts
  to support the elements of a conversion claim, or to even adequately allege what aspect of exactly
  what business interest or value they assert has been converted. Therefore, Plaintiffs’ claims for
  conversion of “Lakhani’s Cubix business in the United States” must be dismissed.
         2.      Conversion of Funds in the Cubix, Inc. Bank Account
         Plaintiffs have also failed to state a claim for conversion of the funds in CubixUSA’s bank
  account by Messier. Money, as personal property, cannot be converted unless the money is a
  specifically identifiable fund such as an escrow account, a bag of gold coins, or the like. Talisman
  Capital Alt. Invs. Fund, Ltd. v. Mouttet, 493 B.R. 640 (Bankr. S.D. Fla. 2013); Belford Trucking
  Co. v. Zagar, 243 So.2d 646 (Fla. 4th DCA 1970). Fungible money cannot be converted. Id. at
  648. For money to be an appropriate subject for a conversion claim, there must be an obligation
                                                    23
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 24 of 26


  for the receiver to keep intact or deliver the specific money at issue, so that money can be
  identified. Indus. Park Dev. Corp. v. Am. Exp. Bank, FSB, 960 F. Supp. 2d 1363, 1366 (M.D. Fla.
  2013); Belford Trucking Co., 243 So.2d 646. In such cases, plaintiffs typically deposit their money
  into a trust or escrow account, or some similar arrangement “where there is an obligation or
  fiduciary duty to keep money segregated.” Batlle v. Wachovia Bank, N.A., No. 10-21782-CIV,
  2011 WL 1085579, at *1 (S.D. Fla. Mar. 21, 2011). In contrast, “[a] mere obligation to pay money
  may not be enforced by an action for conversion.” Capital Bank v. G & J Investments Corp, 468
  So. 2d 534, 535 (Fla. 3d DCA 1985). “It is well-established law in Florida that a simple debt which
  can be discharged by the payment of money cannot generally form the basis of a claim for
  conversion.” Gasparini v. Pordomingo, 972 So. 2d 1053, 1055 (Fla. 3d DCA 2008).
         Here, Plaintiffs have not alleged any facts regarding any particular transactions at issue that
  involved specific and identifiable money, or an obligation or fiduciary duty for Messier or
  CubixUSA to keep or hold any particular funds received in a trust or escrow account.
         Under Count Six, the Complaint incorporates by reference paragraphs 1 through 46 thereof,
  and alleges that Defendants’ acts of conversion include, without limitation, “Messier’s conversion
  of specifically identifiable funds contained in the Cubix, Inc. bank account which rightfully belong
  to Mr. Lakhani.” Compl. ¶81. Plaintiffs’ general, undefined, and conclusory allegations that
  Messier “converted hundreds of thousands of dollars earned by Plaintiffs’ businesses to bank
  accounts controlled by Messier” (Compl. ¶ 1) do not state specific and identifiable funds necessary
  for a conversion claim. Plaintiff’s allegations do not reference any invoices, specific businesses,
  or services, what form the alleged converted funds were in, or any actual specific and identifiable
  funds in specific amounts. Despite the conclusory characterization of the funds at issue as
  “specifically identifiable,” Plaintiffs fail to state what specific funds amount to the purported stolen
  money contained in the Cubix, Inc. bank account, and where such funds allegedly came from.
  Plaintiffs have also failed to allege facts sufficient to show any Plaintiff’s ownership of the funds
  in CubixUSA’s bank account; merely stating the conclusion that “funds contained in the Cubix,
  Inc. bank account...rightfully belong to Mr. Lakhani” does not suffice under the Iqbal/Twombly
  pleading standards.
         Even if Plaintiffs could claim an ownership interest in the funds in CubixUSA’s bank
  account, they have not alleged that Messier’s control over the account was unauthorized or
  wrongful, as they concede that he was the sole owner of CubixUSA. As the 100% owner of the
  company, Messier had the right to determine the disposition of funds in CubixUSA’s account. At
  the time that CubixUSA, via Messier, received any of the funds at issue, Messier had every right
                                                    24
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 25 of 26


  to do with them as he pleased. Accordingly, as a matter of law, there was no conversion. See
  Gasparini v. Pordomingo, 972 So.2d 1053 (Fla. App. 2008).
         Plaintiffs have not alleged facts establishing that specific funds capable of identification
  exist, nor have they alleged facts which establish ownership of any such funds, or that Messier
  owed a fiduciary duty to segregate the funds, or that he exercised unauthorized or wrongful control
  over such funds. Accordingly, Plaintiffs cannot state a claim for conversion as a matter of law,
  requiring dismissal of Count Six.
         3.      Conversion of Plaintiffs’ Alleged Intellectual Property Rights
         Plaintiffs allege that CubixUSA converted Plaintiffs’ intellectual property rights to the
  trademarks at issue. As previously discussed, the Complaint acknowledges that on May 18, 2018,
  legacy rights in the mark “CUBIX” were assigned to CubixUSA pursuant to an “Assignment of
  Trademark” signed by Plaintiff Lakhani. Complaint at ¶ 26. The Complaint further acknowledges
  that CubixUSA filed for registration of the marks CUBIX, LOGO DESIGN GENIUS, and
  DIRECT MACRO on May 14, 2018, with Lakhani’s consent and authorization. Complaint at ¶ ¶
  28, 29, 30. CubixUSA is the owner of the registered marks at issue. Because a claim for conversion
  requires that the plaintiff have a right to the property, and the Complaint does not establish this
  right, the conversion claim fails as a matter of law and Count Six should accordingly be dismissed.

  G.     Count Seven is not asserted against CubixUSA or Messier; Count Three is not
         asserted against CubixUSA
         Count Seven of the Complaint does not appear to be asserted against Messier or
  CubixUSA. In the event Plaintiffs contend that Messier or CubixUSA are liable under Count
  Seven, Messier and CubixUSA reserve the right to submit additional argument. Similarly, Count
  Three is not asserted against CubixUSA, and CubixUSA reserves the right to submit additional
  argument should Plaintiffs contend CubixUSA is liable under Count Three.
                                        V.    CONCLUSION
         For all of the foregoing reasons, Messier and CubixUSA respectfully request that the Court
  grant this joint motion to dismiss.
         WHEREFORE, Defendants respectfully request that the Complaint be dismissed and for
  such other relief as the Court deems just and proper.


  Dated: February 24, 2020




                                                  25
Case 0:19-cv-63171-RS Document 8 Entered on FLSD Docket 02/24/2020 Page 26 of 26


                                           By: / Adriana Kostencki /
                                           E. Adriana Kostencki
                                           Florida Far 84507
                                           akostencki@nklawflorida.com
                                           Matthew S. Nelles
                                           Florida Bar No. 009245
                                           mnelles@nklawflorida.com
                                           NELLES KOSTENCKI PLLC
                                           Corporate Center
                                           110 East Broward Blvd
                                           Suite 670
                                           Fort Lauderdale, FL 33301
                                           Telephone: (954) 246-4800
                                           Facsimile: (954) 246-4900

                                           By: /Benjamin E. Maskell/
                                           Benjamin E. Maskell (pro hac vice pending)
                                           Ben@MaskellLaw.com
                                           MASKELL LAW PLLC
                                           888 N. Quincy St. Suite 701
                                           Arlington, VA 22203
                                           Phone: 703-568-4523

                                           Attorneys for Defendant
                                           CUBIX, INC. and Richard Messier


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that all counsel of record who are deemed to have
  consented to electronic service are being served with this document via the Court’s CM/ECF
  system on February 24, 2020.



                                         By: /s/ Adriana Kostencki
                                             Adriana Kostencki




                                             26
